[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 05-16625                  AUGUST 11, 2006
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                       ________________________

                     D. C. Docket No. 05-02113-CV-1

WELLS FARGO BANK, N.A.,


                                                        Plaintiff-Counter-
                                                        Defendant-Appellee,

                                  versus

WILLIAM M. HENLEY, JR.,
And All Others,

                                                         Defendant-Counter-
                                                         Claimant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Georgia
                     _________________________

                             (August 11, 2006)

Before TJOFLAT, DUBINA and KRAVITCH, Circuit Judges.

PER CURIAM:
       William M. Henley, Jr., proceeding pro se, appeals the district court’s order

remanding the removed dispossessory action originally filed against him in state

court. The underlying action was based on a loan for real property that Henley

obtained from Wells Fargo Bank, N.A. (“Wells Fargo”). After Henley failed to

repay the loan, Wells Fargo foreclosed, purchased the real property at the

foreclosure sale, and subsequently initiated a dispossessory proceeding, which

Henley attempted to remove to federal court under 28 U.S.C. §§ 1441 and 1443.1

The district court remanded the action under 28 U.S.C. § 1447(c), finding that it

lacked jurisdiction. Henley now appeals.

       Henley argues that the district court erred in implicitly finding that he had

failed to state adequate grounds for removal pursuant to 28 U.S.C. §1443(1)

because dispossessory defendants as a class are denied certain civil rights, and the

plain meaning of the statute does not require consideration of racial equality.

       We review de novo a district court’s decision to remand a removed case.

Yusefzadeh v. Nelson, Mullins, Riley & Scarborough, L.L.P., 365 F.3d 1244, 1245

(11th Cir. 2004).

       Under § 1443, removal is proper “[a]gainst any person who is denied or



       1
         We have jurisdiction to consider only whether removal was proper under § 1443. 28
U.S.C. § 1447(d) (barring review of remand orders pursuant to § 1447(c)); Alabama v. Conley,
245 F.3d 1292, 1293 n.1 (11th Cir. 2001) .

                                              2
cannot enforce in the courts of such State a right under any law providing for the

equal civil rights of citizens of the United States, or of all persons with the

jurisdiction thereof.” 28 U.S.C. § 1443(1).

         Removal under § 1443(1) must satisfy a two-prong test. First, the petitioner

must show that the “right upon which [he] relies arises under a federal law

providing for specific civil rights stated in terms of racial equality.” Alabama v.

Conley, 245 F.3d 1292, 1295 (11th Cir. 2001) (quotation omitted) (citing Georgia

v. Rachel, 384 U.S. 780, 788, 86 S.Ct. 1783, 1788, 16 L.Ed.2d 925 (1966)).

Claims of violations of rights under constitutional or statutory provisions of

general applicability or under statutes not protecting against racial discrimination

will not suffice. Id. Second, the petitioner “must show that he has been denied or

cannot enforce that right in the state courts.” Id. Land use rights generally are

reserved for state courts. Sofarelli v. Pinellas County, 931 F.2d 718, 724 (11th Cir.

1991).

         Here, Henley failed to allege adequate grounds for removal of his

dispossessory action pursuant to §1443(1), because his claim was not based on the

denial of civil rights stated in terms of racial equality. Furthermore, there was no

evidence that Henley would have been denied or could not enforce his rights in

state court. See Myers v. North Ga. Title & Tax Free Exchange, LLC, 527 S.E.2d



                                            3
212, 214 (Ga. Ct. App. 1999). Accordingly, the district court properly remanded

the case, and we AFFIRM.




                                        4